DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “… is provided,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 21 is objected to because of the following informalities:  “in simultaneity” should be - - simultaneously with - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 31, in the phrase, “wherein each sphere of the corresponding mounting interface is also nestled in a corresponding groove of that indexer arm,” it is unclear if each sphere is the same from the sphere above in same claim (“a sphere is nestled in each conical recess”). Claims 32-33 depend on Claim 31.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitt et al. (US 5795448) (“Hurwitt”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 34, and 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todaka (US 2007/0034479) in view of Kato et al. (US 2016/0138159) (“Kato”). (These 103 rejections are for the dependent claim of Claim 21 and for method Claims 37 et al.) Todaka discloses:
Claim 21: a rotational indexer (Fig. 1), the rotational indexer including: a first hub (26/28); N indexer arm assemblies (N = 4), each indexer arm assembly including a) a wafer support (40) and b) an indexer arm (25/30) having a proximal end fixedly connected with the first hub and a distal end that 
Claim 34: a semiconductor processing chamber housing, the semiconductor processing chamber housing having N processing stations, wherein: each processing station includes a pedestal configured to support a semiconductor wafer, and the apparatus is configured to transfer semiconductor wafers from pedestal to pedestal within the semiconductor processing chamber housing (Fig. 1; paragraphs [0028]-[0029]);
Claim 37: a) picking up at least one wafer (“semiconductor workpieces”) off of one or more corresponding pedestals of a plurality of wafer pedestals (20) using an indexer having a corresponding plurality of wafer supports (40), each wafer support rotatably mounted to a distal end of an indexer arm of the indexer (25/30) and each indexer arm fixedly mounted to a first hub (26/28) of the indexer (Fig. 12-14); 
b) rotating the first hub and the indexer arms about a first rotational axis to move each wafer support from a position above each of the pedestals to a position above an adjacent one of the pedestals (top-right arrow in Fig. 1); 
c) placing each wafer of the at least one wafer onto the pedestal underneath that wafer after (b) (Fig. 12-14); 
Claim 38: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports and the rotating of the first hub and the indexer 

Todaka does not directly show:
Claim 21: each wafer support is configured to rotate relative to the indexer arms and about a corresponding rotational axis located at the distal end of the indexer arm that rotatably supports that wafer support;
Claim 37: d) simultaneously rotating each wafer support of the wafer supports about a corresponding rotational axis of that wafer support in between (a) and (c) to cause that wafer support to rotate from a first rotational orientation relative to the indexer arms to a second rotational orientation relative to the indexer arms, wherein the rotational axis of each wafer support is located at the distal end of the indexer arm having that wafer support;
Claim 39: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports occurs concurrently with rotating the first hub and the indexer arms about the first rotational axis;
Claim 40: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports starts and ends concurrently with starting and ending the rotation of the first hub and the indexer arms about the first rotational axis;
Claim 41: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports occurs at the same rotational rate as the rotating of the first hub and the indexer arms about the first rotational axis.

Kato shows a similar device having:

Claim 37: d) simultaneously rotating each wafer support of the wafer supports about a corresponding rotational axis of that wafer support in between (a) and (c) to cause that wafer support to rotate from a first rotational orientation relative to the indexer arms to a second rotational orientation relative to the indexer arms, wherein the rotational axis of each wafer support is located at the distal end of the indexer arm having that wafer support (FIG. 5-6; 22 rotate via 55/etc.);
Claim 39: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports occurs concurrently with rotating the first hub and the indexer arms about the first rotational axis (FIG. 5-6; 22 rotate via 55/etc.);
Claim 40: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports starts and ends concurrently with starting and ending the rotation of the first hub and the indexer arms about the first rotational axis (FIG. 5-6; 22 rotate via 55/etc.);
Claim 41: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports occurs at the same rotational rate as the rotating of the first hub and the indexer arms about the first rotational axis (FIG. 5-6; 22 rotate via 55/etc.);
for the purpose of improving uniformity of in-plane film thickness of a semiconductor wafer in a circumferential direction of the semiconductor wafer when processing the semiconductor wafer since the semiconductor wafer’s rotational angle is modified between stations (paragraph [0007]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Todaka as taught by Kato and include Kato’s similar device having:

Claim 37: d) simultaneously rotating each wafer support of the wafer supports about a corresponding rotational axis of that wafer support in between (a) and (c) to cause that wafer support to rotate from a first rotational orientation relative to the indexer arms to a second rotational orientation relative to the indexer arms, wherein the rotational axis of each wafer support is located at the distal end of the indexer arm having that wafer support;
Claim 39: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports occurs concurrently with rotating the first hub and the indexer arms about the first rotational axis;
Claim 40: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports starts and ends concurrently with starting and ending the rotation of the first hub and the indexer arms about the first rotational axis;
Claim 41: wherein the rotating of the wafer supports relative to the indexer arms and about the corresponding rotational axes of the wafer supports occurs at the same rotational rate as the rotating of the first hub and the indexer arms about the first rotational axis;
for the purpose of improving uniformity of in-plane film thickness of a semiconductor wafer in a circumferential direction of the semiconductor wafer when processing the semiconductor wafer since the semiconductor wafer’s rotational angle is modified between stations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-28, 31-35, 37, 44, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13, and 17-20 of U.S. Patent No. 10109517, respectively, in view of Todaka. The current application’s independent Claims 21 and 37 are broader than the USPN’s Claim 1 except that the current application’s Claim 21 has “at least one wafer support is configured to support semiconductor wafers with at least three contact points when a semiconductor wafer is placed on that wafer support” and Claim 37 has “simultaneously rotating each wafer support of the wafer supports about a corresponding rotational axis of that wafer support.” Todaka shows three wafer contact points 40 of the wafer support that simultaneously rotate for the purpose of reducing the area on which the wafer is contacted (on three points) versus contacting the wafer with a planar surface where the wafer is placed.

Allowable Subject Matter
Claims 31-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, (and double patenting) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 29-30, 36, 42-43, 45-46, and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0114258 has arms 22 and hub 24; however, this publication is for moving adhesive, not wafers. (“A wide variety of fluid materials with different viscosities are being used as adhesives, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652